Citation Nr: 1046041	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right lower extremity, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left lower extremity, currently evaluated as 10 
percent  disabling.  

3.  Entitlement to an increased rating for residuals of a left 
knee injury with degenerative changes, currently evaluated as 10 
percent disabling.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a right knee injury.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for glaucoma 
and retinopathy, claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 
1973. 

This matter is before the Board of Veterans' Appeals (Board) from 
September and December 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, 
Missouri and Chicago, Illinois. 

The Board notes that the Veteran initially appealed the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  However, as the RO granted TDIU in a 
January 2009 decision, the issue will not be further discussed.  

In its December 2006 statement of the case, the RO decided that 
new and material evidence had not been submitted and did not 
reopen the claims of entitlement to service connection for right 
knee and eye disorders.  In Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined 
that the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board may 
not consider a previously and finally disallowed claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen these claims.     

The issues of entitlement to increased ratings for a left knee 
disorder and for peripheral neuropathy of the lower extremities, 
along with the issue of entitlement to service connection for 
hypertension, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in October 1983, the RO denied 
the Veteran's claim of entitlement to service connection for a 
right knee disorder.  

2.  Evidence submitted since the October 1983 decision is 
cumulative of that previously of record and does not raise a 
reasonable possibility of substantiating the claim.  

3.  By unappealed decision dated in September 2002, the RO denied 
the Veteran's claim of entitlement to service connection for 
glaucoma/diabetic retinopathy, to include as secondary to 
diabetes mellitus.  

4.  Evidence submitted since the September 2002 decision is 
material and raises a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for 
glaucoma/diabetic retinopathy, to include as secondary to 
diabetes mellitus.  

5.  Resolving all reasonable doubt in the Veteran's favor, the 
competent medical evidence of record shows that the Veteran's 
glaucoma is secondary to his service-connected diabetes mellitus.  





CONCLUSIONS OF LAW

1.  The RO's October 1983 rating decision is final.  38 U.S.C. 
§4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  

2.  The Veteran has not submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for a right knee disorder. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).   

3.  The RO's September 2002 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

4.  The evidence submitted to reopen the claim of entitlement to 
service connection for glaucoma/diabetic retinopathy as secondary 
to diabetes mellitus is new and material, and therefore, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).   

5.  Glaucoma is proximately due to or the result of the Veteran's 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

In the case of the Veteran's claim to reopen the eye disease 
issue, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

With regard to the right knee disorder claim, the RO provided a 
notice letter to the Veteran in February 2004, which included the 
definition for new and material evidence, the criteria for 
establishing service connection, and information regarding the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  While the 
letter did not include a description of what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial, this issue was discussed in the December 2006 
statement of the case.  

No prejudice is found here with respect to any arguable Kent 
notice deficiency, nor has any such prejudice been claimed by the 
Veteran.  The discussion offered in the statement of the case 
would enable a reasonable person to understand what was required 
to reopen the claim.  Thus, the essential fairness of the 
adjudication has not been affected.  

The RO provided notice regarding the assignment of disability 
ratings and effective dates, as required by Dingess/Hartman, in 
March 2006.  The RO readjudicated the claim in a December 2006 
statement of the case, remedying any timing defect with respect 
to issuance of compliant notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006). 

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.     

The RO has satisfied VA's duty to assist.  The claims file 
contains service treatment records, VA medical center (VAMC) 
treatment records and private medical records.  The Board notes 
that the RO made attempts to obtain records pertaining to claimed 
treatment for a right knee injury at the third field hospital in 
Saigon in 1971.  No records were located.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b).  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

For claims to reopen finally adjudicated claims, VA must provide 
a medical examination or obtain a medical opinion only if new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).  For reasons discussed below, the Board finds 
that new and material evidence has not been submitted to reopen 
the Veteran's right knee claim; accordingly, VA has no duty to 
provide a medical opinion.    

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Right Knee

The evidence of record at the time of the October 1983 rating 
decision denying service connection for residuals of a contusion 
of the right knee included statements by the Veteran, service 
treatment records and the reports of September 1973 and January 
1974 VA examinations.  

The Veteran's August 1973 separation examination revealed a 
normal musculoskeletal system.  Available service treatment 
records were silent as to right knee complaints.

In an August 1983 statement, the Veteran contended that, during 
basic training mock combat procedures in December 1970, he 
slammed his right knee into a rock.  He stated that he was taken 
to the clinic, given crutches and placed on a physical profile.  
Service treatment records from December 1970 show the Veteran 
sought treatment for his left knee rather than his right knee at 
that time.  

The September 1973 VA examiner diagnosed a history of traumatic 
injury of the right knee, with no definite residuals found on 
physical examination at that time, along with congenital 
bipartite patella of the right knee.  

In the October 1983 rating decision, the RO denied the Veteran's 
right knee claim because the orthopedic examination was normal, 
and the Veteran's separation examination was negative for a right 
knee condition.  

Evidence submitted after the October 1983 denial included 
statements by the Veteran and his representative, VAMC records, 
and the report of an examination conducted in July 2004.  

In a February 2004 submission, the Veteran stated that his right 
knee was injured during his tour of duty in the Republic of 
Vietnam.  He stated that he was blown off of a bunker, which 
damaged the muscles and ligaments in his right knee.  He reported 
that he was taken to a hospital in Saigon for approximately three 
weeks.  These contentions regarding his right knee injury mirror 
statements made in January 1974 prior to a VA examination.  

The July 2004 VA examiner diagnosed mild osteoarthritic changes 
in the right knee, which were less likely than not related to a 
military injury.  

After a thorough review of the evidence submitted after the 
previous denial in October 1983, the Board does not find any 
basis to reopen the Veteran's claim.  The evidence submitted 
since the last final denial is new in that portions of it were 
not of record at that time; however, it is not material.  The 
additionally submitted evidence contains duplicative descriptions 
of an in-service injury.  None of the additionally submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim: namely, that a right knee disability was 
shown in service or that the currently-diagnosed mild 
osteoarthritic changes of the right knee were in any way related 
to service.  38 C.F.R. § 3.156.  Since the new evidence does not 
link the Veteran's right knee disorder to service, it is not 
material, and the claim must not be reopened.  

Glaucoma/retinopathy

The evidence of record at the time of the September 2002 decision 
denying service connection for glaucoma/retinopathy as secondary 
to service-connected diabetes mellitus included the report of a 
VA eye examination dated in June 2002 and private treatment 
records from Dr. Nootens and Dr. Marini.  In a November 1995 
letter, Dr. Nootens stated that the Veteran had a history of 
possible high intraocular pressure.  He diagnosed the Veteran 
with early open angle glaucoma.  In a November 1995 treatment 
record, Dr. Marini tentatively diagnosed the Veteran with 
glaucoma.  

During the June 2002 VA examination, the Veteran reported a 
history of diabetes mellitus beginning in July 1997.  He was 
diagnosed with glaucoma in 1995.  The VA examiner determined that 
glaucoma was not related to diabetes mellitus, as the Veteran was 
diagnosed with glaucoma two years before he was diagnosed with 
diabetes mellitus.  

In the September 2002 rating decision, the RO denied the 
Veteran's service connection claim because the evidence did not 
show that he had been diagnosed with a diabetes-related eye 
disease.  There was also no evidence of an eye disease during 
military service.  

Evidence submitted after the September 2002 denial included a 
June 2004 VA examination, VAMC treatment records showing surgery 
for cataracts, private treatment records and statements by the 
Veteran.  

The June 2004 VA examiner determined that the Veteran has 
diabetes mellitus without diabetic retinopathy in either eye.  He 
stated that glaucoma in both eyes was less likely than not 
related to diabetes mellitus.  

During the Veteran's DRO hearing in June 2007, his representative 
stated that the Veteran's private physician informed him that the 
glaucoma is directly related to diabetes.  In a statement dated 
in October 2003, Dr. Painter opined that the Veteran's glaucoma 
is secondary to his diabetes mellitus.  

Since the additions to the record contain medical and lay 
evidence regarding the relationship of the Veteran's glaucoma to 
diabetes mellitus, the Board finds it to be new and material.  
38 C.F.R. § 3.156(a).  In short, this evidence addresses the 
central unestablished fact necessary to substantiate the 
Veteran's claim: whether his current eye disorder was caused or 
aggravated by service-connected diabetes mellitus.  Accordingly, 
the Veteran's request to reopen the claim for service connection 
for diabetic retinopathy/glaucoma is granted.  

III. Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2009).  Establishing service-
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  See 38 C.F.R. § 3.310; see also 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment requires that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to the current 
level of disability.  This had not been VA's practice, which 
suggests the possibility that the recent change amounts to a 
substantive change in the regulation.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that service-connected diabetes mellitus 
caused him to develop glaucoma.  The Board notes that service 
connection for diabetes mellitus has been in effect since 2001.   

The medical evidence of record shows that the Veteran has been 
diagnosed with glaucoma.  The Veteran was diagnosed with early 
open angle glaucoma in November 1995 by Dr. Nootens, a specialist 
in eye diseases and surgery.  The Board notes that the Veteran 
has not been diagnosed with diabetic retinopathy.   

There are differing nexus opinions of record.  After considering 
these opinions, the Board concludes that the Veteran's glaucoma 
is proximately due to his diabetes mellitus.  In an October 2003 
statement, Dr. Painter, a private physician, determined that the 
Veteran has glaucoma which is secondary to his diabetes mellitus.  
In his December 2004 notice of disagreement, the Veteran stated 
that Dr. Painter is his private physician and has treated him for 
glaucoma since his diagnosis.  Records showing treatment by Dr. 
Painter are contained in the claims file.  Since Dr. Painter has 
treated the Veteran and is familiar with his medical history, the 
Board finds this opinion to be probative.  

The Board recognizes that in a June 2002 VA examination, the 
examiner provided a negative nexus opinion.  The examiner opined 
that the glaucoma is not related to diabetes mellitus because the 
Veteran had glaucoma in 1995, but diabetes mellitus was not 
diagnosed until 1997.  As the VA examiner reviewed the claims 
file, examined the Veteran and provided a rationale behind his 
opinion, the Board finds it to be probative.  

An additional opinion is contained in the report of a June 2004 
VA examination.  That examiner stated that glaucoma is less 
likely than not related to diabetes mellitus.  However, there is 
no indication that this examiner reviewed the claims file, and he 
did not explain the rationale behind this opinion.  Accordingly, 
the Board finds the opinion inadequate and affords it no 
probative value.  

As the opposing opinions provided in June 2002 and October 
2003are the only probative opinions of record, the Board finds 
that the evidence as to whether the Veteran's glaucoma is 
proximately due to his service-connected diabetes mellitus is at 
least in equipoise.  Therefore, the Board affords the Veteran the 
benefit-of-the-doubt and grants service connection for glaucoma 
as secondary to service-connected diabetes mellitus.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

(CONTINUED ON NEXT PAGE)







ORDER

1.  The application to reopen a claim of entitlement to service 
connection for residuals of a right knee injury is denied.  

2.  Entitlement to service connection for glaucoma as secondary 
to service-connected diabetes mellitus is granted.      


REMAND

The Veteran was last afforded a VA examination with respect to 
his increased rating claims in July 2004, over six years ago.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010).  When available evidence 
is too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

During a hearing before a decision review officer in June 2007, 
the Veteran testified that he was placed on prescription 
medication three times daily for his peripheral neuropathy.  He 
stated that peripheral neuropathy affects his daily life in that 
he cannot sit for long periods; he has to stand up periodically 
at night due to a combination of pain and numbness in his legs.  
He also testified that his peripheral neuropathy caused a recent 
injury when he stepped on a nail in his yard.  He did not feel 
the nail initially, causing further injury to his left foot.  A 
VA medical center (VAMC) treatment note dated in June 2007 shows 
that the Veteran's prescription medication had been increased.  
The Veteran's hearing testimony and the VAMC evidence shows that 
his peripheral neuropathy may have worsened since his last VA 
examination in 2004.  

The Board finds that the July 2004 VA examination that assessed 
the Veteran's left knee disability and peripheral neuropathy of 
the lower extremities is stale, and the Veteran's representative, 
in an October 2010 statement, requested a new examination for his 
left knee disorder that reason.  As such, the Board finds that, 
on remand, new VA joints and peripheral nerves examinations are 
needed to assess the severity of the Veteran's left knee 
disability and peripheral neuropathy of the lower extremities.  
38 C.F.R. § 3.159(c)(2).    

With regard to the Veteran's claim for service connection of 
hypertension as secondary to diabetes mellitus, the Board notes 
that the Veteran underwent a VA examination in July 2004.  The 
examiner noted a diagnosis of diabetes mellitus since 1994 and a 
diagnosis of hypertension since 2002.  The examiner stated that 
the Veteran's hypertension was not due to diabetes.   She did not 
provide a rationale.

The Board finds that a new VA opinion is required to address the 
issue of whether the Veteran's service-connected diabetes 
mellitus has caused or permanently aggravated his hypertension.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at minimum, notify the 
claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the current severity 
of his left knee disorder.   All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer a detailed report 
regarding the current severity of the 
disability.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

2.  The Veteran should be afforded a VA 
examination to ascertain the current severity 
of his peripheral neuropathy of the right and 
left lower extremities.   All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer a detailed report 
regarding the current severity of the 
disability.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

3.  The RO should arrange for a physician to 
review the Veteran's claims file and provide 
an opinion as to whether the Veteran's 
currently diagnosed hypertension is more 
likely than not (i.e., probably greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to the Veteran's military activity.  

If no direct relationship is found, please 
offer an opinion as to whether the Veteran's 
diabetes mellitus either caused or aggravated 
his hypertension.  

If aggravation is found, the examiner should 
offer an opinion as to the baseline level of 
hypertension prior to the onset of 
aggravation and the severity of the 
disability after aggravation occurred.  If 
any of the increase in severity of 
hypertension is due to natural progress of 
the disease, the examiner should indicate the 
degree of disability due to natural 
progression. 

The examiner should discuss the rationale 
behind each opinion offered.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination.

4.  Thereafter, the Veteran's remanded claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


